UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 AmeriResource Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 84-1084784 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 3440 E. Russell Road, Suite 217, Las Vegas, Nevada 89120 (Address of Principal Executive Offices) (Zip Code) 2008 Stock Incentive Plan (Full Title of the Plan) Delmar Janovec, 3440 E. Russell Road, Suite 217, Las Vegas, Nevada89120 (Name, Address, Including Zip Code, of Agent for Service) Telephone number, including area code, of agent for service: (702) 214-4249 CALCULATION OF REGISTRATION FEE Title of each class of securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.0001 1,200,000,000 .0015 $1,800,000 $228.06 (1) Rule 457(h) of the Securities Act of 1933, based on the average bid and asked price of the registrant’s common stock as of December 28, 2007, a date within five business days prior to the date of filing of this registration statement. In addition, pursuant to Rule 416 under the Securities Act of 1933, as amended, this registration statement also covers an indeterminate amount of interests to be offered or sold pursuant to the plan described herein. EXPLANATORY NOTE This Post-Effective Amendment No. 1 to the Registration Statement on Form S-8 of AmeriResource Technologies, Inc. (the “Registrant”) is being filed pursuant to General Instruction E of Form S-8 in connection with the registration of an additional one billion two hundred million (1,200,000,000) shares of the Registrant’s common stock, $0.0001 par value (“Common Stock”). The contents of the Registration Statement on Form S-8 (File No. 333-148022), filed by the Registrant with the Securities and Exchange Commission on December 12, 2007, under which one hundred ten million (110,000,000) shares of Common Stock were registered for issuance, are incorporated by reference. PART IIINFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8. Exhibits. The Exhibit Index preceding the exhibits is incorporated by reference herein. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on Form S-8 and has duly caused this Post-Effective No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Las Vegas, State of Nevada on January 2, 2008. AMERIRESOURCE TECHNOLOGIES, INC. /s/ Delmar Janovec Delmar Janovec, President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 1 to the Registration Statement has been signed by the following persons in capacities representing the majority of the Registrant's Board of Directors and on the dates indicated. NAME TITLE DATE /s/ Delmar Janovec President, Chief Executive Officer, Principal Financial Officer, Principal Accounting Officer, and Chairman of the Board of Directors January2, 2008 Delmar Janovec 3 EXHIBIT INDEX ITEM NO. DESCRIPTION 5 Opinion of Legal Counsel. 10 AmeriResource 2008 Stock Incentive Plan. (Incorporated byreference from the Company's Form S-8, file number 33-144788, effective on December 12, 2007.). 10 (i) Amended 2008 Stock Incentive Plan 23 Consent of Auditors to utilize independent auditor’s report. 4
